DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Because the method has been amended such that the apparatus is specifically designed for carrying out the process, the restriction requirement has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, it is unclear when the film raw material becomes the thermoplastic sheet as the preamble states the thermoplastic film is laminated to the sheet but the joining step still uses the term film raw material.  
Regarding claims 5-9, it is unclear if the first cooling step in intended to occur at a location downstream of the joining or is intended to upstream of the joining but it is only introduced after the joining has started as the language suggests the first but the disclosure suggests the second.  For the purposes of examination, this is considered to require the second as claim 9 requires a nip roll before the bonding roll after the first cooling roll.  It is noted some of the language is confusing as it refers to things occurring after one another timewise but in a steady state process, they would be occurring before one another process stream wise.  Perhaps if this were referred to as a startup process, it would be less confusing.
Regarding claims 14-18, it is unclear if the cooling is to occur WHILE the elastomer is hanging down, i.e. before it contacts the sheet or if it can occur elsewhere.  For the purposes of examination, this is considered to require it to occur while the elastomer is hanging down, i.e. vertical.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 11 is directed to the material worked upon which is not part of the apparatus and therefore does not structurally limit the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brumbelow et al(US Publication 2015/0299947).
Brumbelow et al. discloses a device for making a laminate comprising an extrudes which extrudes a thermoplastic(135) which hangs down from the extruder, a sheet conveying line for conveying a sheet at an oblique lateral direction below the extruder, the sheet and the thermoplastic contacting and being conveyed before they reach a joining region.(141,143)(Figure 3)
Regarding claim 12, the sheet and thermoplastic are bonded together as they pass into the nip which solidifies the elastomer.([0067[; Figure 3)
Regarding claim 13, the two webs are conveyed along the surface of a bonding roll(143)
Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomas(US Publication 2010/0168704).
Thomas et al. discloses a device for making a laminate comprising an extrudes which extrudes an elastic(121) which hangs down from the extruder, a sheet conveying line for conveying a sheet at a lateral direction below the extruder, the sheet and the elastic contacting and being conveyed before they reach a joining region.(190)(Figure 1)  The elastic can be polypropylene, which is a thermoplastic.[0027]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumbelow et al.
While the reference does not disclose the startup process, it would have been obvious to one of ordinary skill in the art at the time of filing that when the process starts up, the tip of the extruded film would contact the sheet and be pulled into the nip.
Regarding claim 2, Brumbelow et al. discloses the extruded material is polypropylene elastic, which is a thermoplastic elastomer.[0067]
Regarding claim 3, the sheet and thermoplastic are bonded together as they pass into the nip which solidifies the elastomer.([0067[; Figure 3)
Regarding claim 4, the two webs are conveyed along the surface of a bonding roll(143)
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumbelow et al. as applied to claims 4 and 13 above, and further in view of IT 1141790B.
Brumbelow et al. does not disclose contacting the thermoplastic elastic with a cooling roll before it contacts the sheet.  IT 1141790B discloses that if you cool an extruded film before it contacts the material it is to bond with, it will prevent it cracking.(machine translation)  It would have been obvious to one of ordinary skill in the art at the time of filing to cool the extruded film with a cooling roll before it contacts the sheet it is to bond with to prevent cracking of the extruded material as taught by IT 1141790B.
Allowable Subject Matter
Claims 6-9 and 5-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6 and 15, the prior art of record does not teach or clearly suggest providing a first cooling roll between a polymer which is hanging down from an extruder and a sheet moving laterally or obliquely laterally beneath it which is moveable toward and away from the hanging extrudate so it can contact it or not contact it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746